Citation Nr: 1756886	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  13-15 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral foot condition, claimed as pes planus.

2.  Entitlement to service connection for left knee arthralgia with osteoarthritis, to include as secondary to service-connected foot condition.

3.  Entitlement to service connection for right knee arthralgia with osteoarthritis, to include as secondary to service-connected foot condition.

4.  Entitlement to service connection for cervical strain with arthritis, to include as secondary to service-connected foot condition.

5.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by: John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In April 2016, the Board remanded the issues remaining on appeal.

The issue of entitlement to a disability rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral pes planus was noted on the Veteran's entrance physical examination and preexisted service; this preexisting pes planus did not increase in severity during his service beyond its natural progression, and currently diagnosed pes planus with metatarsalgia is not otherwise related or attributable to his service.

2.  Currently diagnosed left foot sesamoiditis is not attributable to service, but right foot sesamoiditis is attributable to service.

3.  Left knee disability, to include meniscal tear and arthritis, were not manifest during service, arthritis was not manifest in the initial post-service year, and current left knee disability is not otherwise attributable to service or etiologically related to service-connected disabilities.

4.  Right knee disability, to include meniscal tear and arthritis, were not manifest during service, arthritis was not manifest in the initial post-service year, and current right knee disability is not otherwise attributable to service or etiologically related to service-connected disabilities.

5.  Cervical spine disability, to include arthritis, cervical strain, and disc disease, were not manifest during service, arthritis was not manifest in the initial post-service year, and current cervical spine disability is not otherwise attributable to service or etiologically related to service-connected disabilities.


CONCLUSIONS OF LAW

1.  Bilateral pes planus and left foot sesmoiditis were not incurred or aggravated in active service.  38 U.S.C. §§ 1101, 1110, 1153 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

2.  Right foot sesmoiditis was incurred in service.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

3.  Left knee disability, to include meniscal tear and arthritis, were not due to or aggravated by service or a service-connected disability, and arthritis may not be presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2017).  

4.  Right knee disability, to include meniscal tear and arthritis, were not due to or aggravated by service or a service-connected disability, and arthritis may not be presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2017).  

5.  Cervical spine disability, to include arthritis, cervical strain, and disc disease, were not due to or aggravated by service or a service-connected disability, and arthritis may not be presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records (STRs) reflect that a notation of second degree pes planus was documented on entry into service.

In June 1968, the Veteran was treated for a blister on his left foot.  The blister was debrided the next month.  In October 1968, the Veteran was seen for a tender left toe after a wood ladder fell on it.  

In January 1969, the Veteran reported pain in the ball of his right foot.  In February 1969, the Veteran returned to treatment for a tender right foot.  Tenderness over the first metatarsal head was noted.  Possible sesmoidal fracture was noted.  The Veteran was fitted with a short walking cast and was placed on profile.  Continued pain was noted.

In March 1969, the Veteran reported tenderness of the first and middle metatarsal heads.  Slight pes planus was noted.

In April 1969, the Veteran was treated for a right heel blister.

In June 1969, the Veteran fell on his left knee.  He exhibited full range of motion.  There was pain below the patella.

In November 1969, an examiner noted that the Veteran had pain in the ball of the right foot at the head of the metatarsal.  The examiner indicated that the pes planus was symptomatic.  It was noted that the Veteran had an osteoma of the right foot.

On his Report of Medical History at discharge, the Veteran reported foot problems.  He denied having a trick or locked knee and also denied having any bone or joint deformity.  

In August 2001, the Veteran underwent left knee surgery for repair of a meniscal tear.  The medical report noted that the Veteran had suffered a work-related left knee injury.  In October 2001, the Veteran underwent right knee surgery for repair of a meniscal tear.  It was noted by the examiner that the Veteran had also suffered a right knee injury in February 2001.

In a June 2009 private medical report, the physician noted that the Veteran complained of neck and bilateral knee pain.  The physician indicated that the Veteran had an injury many years ago when he was a New York City firefighter and he had a neck injury when he had a herniated disc at C6-7.  

Subsequent VA treatment records thereafter reflected complaints and treatment for foot, neck, and knee disabilities.  With regard to the feet, it was noted that the Veteran had metatarsalgia and fibular sesamoiditis.

The Veteran was afforded a VA examination in December 2009.  The Veteran stated that while on his tour of duty in Vietnam he noticed gradual onset of pain of both feet which he attributed to the uneven terrain of the ground.  He stated that it had bothered him all these years.  The examiner opined that the Veteran's bilateral foot condition was less likely than not caused by or a result of an in-service injury, event, or illness.  The rationale provided was that although there was evidence of in-service pain and treatment of the Veteran's bilateral feet, no follow-up post-service foot care had been documented.  The Board previously noted continuity of symptoms and not continuity of treatment is required for service connection.  The Board also noted that the examination at entry noted that the Veteran had second degree pes planus, but the December 2009 examiner never addressed or acknowledged the Veteran's pre-service pes planus.

Thereafter, the Veteran indicated that as a result of his in-service duties, he injured his feet and other parts of his body, including his knees and spine.  He also contends that his knee and spine disabilities developed or worsened due to his feet problems.

In August 2016, the Veteran was afforded a VA foot examination.  Flat feet and metatarsalgia were diagnosed.  Bilateral sesamoiditis was also noted.  The examiner provided the following opinion.  The examiner noted that the in-service blisters of both feet and "a tender left toe" noted in the STRs are both temporary, self-limited conditions otherwise unrelated to the Veteran's claimed conditions.  Occasional right foot pain thought to be related to a sesamoid bone abnormality identified on x-rays as a 0.5 cm by 0.25 cm bony mass medial aspect first metatarsal in June 1969 is indeed consistent with right sesamoiditis (noted in July 2011) documented in medical treatment records and thus provides a reasonable basis for establishing service connection for a right foot condition.  Otherwise, the STRs are silent for left sesamoiditis which was not documented until only relatively recently in medical treatment.  Despite an unremarkable separation examination in March 1970, STRs otherwise document both bilateral 2nd degree pes planus on enlistment and subsequent 1st and 2nd metatarsal head pain treated with inserts.  Not only that, according to the medical literature, the Veteran's pre-existing 2nd degree pes planus may be associated with pain, such as that documented in the STRs, but furthermore, there is insufficient evidence in the STRs of secondary foot problems exceeding this expectation, and thereby the records fail both to demonstrate permanent aggravation of this condition beyond its natural expected course as the result of military service and to substantiate this aspect of the Veteran's claim as contended.

The Veteran was also afforded a VA knee examination.  Meniscal tear and osteoarthritis of both knees was diagnosed.  The examiner provided an opinion that the Veteran's bilateral knee condition is less likely than not (50 percent or greater probability) incurred in or caused by military service or either proximately due to, or the result of, or permanently aggravated by his bilateral foot condition.  The examiner indicated that the STRs document a left knee contusion which was a temporary, self-limited problem unrelated to his current knee condition.  The examiner referred to the unremarkable separation examination as well as the otherwise silent STRs with regard to a knee condition.  Moreover, the post-service records document bilateral meniscal tears associated with a work-related accident and also otherwise lack sufficient evidence demonstrating a medical nexus with the Veteran's foot condition.

The Veteran was additionally afforded a VA neck examination.  Cervical strain, disc disease, and arthritis were diagnosed.  The examiner provided an opinion that the Veteran's cervical spine condition is less likely than not (less than 50 percent probability) incurred in or caused by military service or either proximately due to, or the result of, or permanently aggravated beyond its usual expected course by his bilateral foot condition.  The examiner indicated that not only are the STRs, including an unremarkable separation examination, silent for a cervical spine condition, but the medical treatment records lack sufficient evidence demonstrating a medical nexus with the Veteran's foot condition.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the August 2016 medical opinions were based on the Veteran's medical history, provided fully articulated opinions, and also furnished reasoned analyses.  The Board therefore attaches significant probative value to these opinions, and the most probative value in this case, to those opinions as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Bilateral Feet

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  If, on the other hand, a condition is noted when entering service, during the enlistment examination, then the Veteran, not VA, has this burden of proof of showing the preexisting condition was aggravated during or by his service beyond its natural progression.  

Competent evidence generally is needed to support a finding that a preexisting disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Mere temporary or intermittent flare-ups of a preexisting injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to treatment in service to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  That is, the Verdon Court held that the presumption of aggravation does not attach even where the preexisting disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  The Court has clarified, however, the worsening must be chronic, meaning permanent.

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  The Board then is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  The Veteran is competent in this case to report his symptoms with regard to his feet, but as to the matter of actual worsening of the condition, the Board notes that the medical opinion is more probative as this is a complex question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Here, the presumption of soundness does not attach to this case as pes planus was noted on the entrance examination.  Thus, the question before the Board is whether there was an increase in the preexisting pes planus in service, and if so, whether such increase was due to the natural progress of the disease.  In this regard, the Board finds that the record does not demonstrate that there was an increase in severity of the pes planus in service.  The Veteran complained of pain and was treated for that pain.  The treatment was apparently ameliorative in nature.  The STRs do not reflect any documented increase in the disability level.  Moreover, the most probative medical evidence and opinion of record indicated that there was no aggravation.  

Preexisting disability will be considered to have been aggravated by service where there is an increase in disability during service.  In this case, the STRs do not reflect any increase in severity, and the VA examiner who provided the probative opinion indicated that there was no aggravation beyond the natural progression of the pes planus.  Thus, based on the probative evidence, the Board finds that the record demonstrates that the Veteran had pes planus prior to entry into service, and as documented on his entrance physical examination.  The record indicates further that pes planus did not undergo an increase in severity in service and certainly not beyond the natural progress of the disease.  Thus, pes planus preexisted active service and clearly and unmistakably was not aggravated during active service.  Further, there is no competent and credible evidence of record that the Veteran's current pes planus with metatarsalgia is otherwise attributable to service.  As noted, the most probative medical evidence outweighs the Veteran's own opinion.  Accordingly, service connection is not warranted.  

To the extent that the Veteran had blisters during service, they were treated and resolved, leaving no lasting residual.  However, the Veteran also has bilateral sesamoiditis.  The examiner provided a competent and credible opinion as to why left sesamoiditis is not etiologically related to service, but the examiner opined that right sesamoiditis is attributable to service.  Thus, service connection for right, but not left, sesamoiditis is warranted.

Bilateral Knees

The most probative evidence shows that although the Veteran was treated on one occasion for left knee complaint during service, that incident resolved without residuals.  The Veteran denied having knee problems on discharge, and the discharge examination yielded normal findings.  The Board may consider whether the silence of the Veteran in reporting complaints regarding his knees when he reported other medical complaints constitutes negative evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In this case, it does constitute negative evidence.  There is not just a lack of evidence; rather, there is evidence showing normal findings.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Dulin v. Mansfield, 250 Fed. Appx. 338, 2007 WL 2914797 (C.A. Fed. Oct. 5, 2007).  

In this case, the absence of symptoms on separation interrupts continuity of symptomatology for the claimed arthritis condition and also is inconsistent with the Veteran's report of ongoing medical problems.  38 C.F.R. § 3.303(b); Maxson (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  The absence of symptoms constitutes negative evidence and opposes the claim.  Forshey (Negative evidence is to be considered.); see also Dulin (The majority in Forshey interpreted negative evidence to mean that "which tends to disprove the existence of an alleged fact.  The absence of evidence in support of an alleged fact clearly is an evidentiary circumstance that weighs against the existence of the alleged fact).  In this case, the clinical records do not show the claimed ongoing nature of residuals of the purported accident.  In sum, the lay evidence in this case is not credible, as it is in direct conflict with the clinical findings which constitute medical assessments made for the lower extremity disabilities which were undertaken and yielded only normal results.  

Moreover, post-service, the Veteran was in a work-related accident (and a later knee injury) which resulted in meniscal tears for which he underwent surgery.  He currently has residuals of that accident, including arthritis.  However, his currently diagnosed bilateral knee disability is not etiologically related to service and arthritis was not manifest in the initial post-service year.  Moreover, the most probative evidence also establishes that current right knee disabilities are not the result of service-connected right foot sesamoiditis, to include on the basis of aggravation.  

Cervical Spine

The most probative evidence shows that there were no complaints, findings, treatment, or diagnosis of cervical spine disease or injury in service.  Post-service, the Veteran was in a work-related accident.  He currently has residuals of that accident, including arthritis.  However, his currently diagnosed cervical spine disability is not etiologically related to service, and arthritis was not manifest in the initial post-service year.  Moreover, the most probative evidence also establishes that current cervical spine disability is not the result of service-connected right foot sesamoiditis, to include on the basis of aggravation.  


ORDER

Service connection for bilateral pes planus and left foot sesamoiditis is denied.

Service connection for right foot sesamoiditis is granted.

Service connection for left knee disability, to include meniscal tear and arthritis, is denied.

Service connection for right knee disability, to include meniscal tear and arthritis, is denied.

Service connection for cervical spine disability, to include arthritis, cervical strain, and disc disease, is denied.


REMAND

Subsequent to the issuance of the most recent supplemental statement of the case (SSOC), the Veteran submitted additional medical evidence pertaining to his PTSD claim.  The RO must review this evidence and consider it regarding the claim on appeal prior to the Board making a decision in this case, as the Veteran has not waived agency of original jurisdiction consideration over this information.  See 38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of entitlement to a disability rating in excess of 30 percent for PTSD on appeal in light of all of the evidence of record, to include all evidence added since the most recent July 2017 SSOC.  If the issue remains denied, the Veteran should be provided with an SSOC as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


